DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection mechanism” as initially positively recited in in claims 1-3, 5, 6, 15 and 17-20 (i.e. “first connection mechanism” (claims 1, 15, 17 and 18), “second connection mechanism” (claims 1-3, 15, 19 and 20), “at least one connection mechanism” (claim 5), “connection elements” (claims 2, 3 and 15); “mechanism” and “element” are both examples of generic placeholders that are considered equivalent to “means”; “connection” is considered functional language, wherein the mechanism/element functions to “connect” structural features together).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
This application includes one or more claim limitations that use the word “means” or “step” (or another generic placeholder, such as “mechanism” or “element”) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “connection mechanism” in claim 7 (structural examples of connection mechanisms are recited in this claim); “first connection mechanism” in claims 11 and 13 (structural examples of connection mechanisms are recited in these claims); “second connection mechanism” in claims 12 and 14 (structural examples of connection mechanisms are recited in these claims).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following structural elements/features must be shown or the feature(s) canceled from the claim(s):  
“wherein the bodice panel is strapless” (claim 8)
“wherein the crotch is padded” (claim 9)
the first connection mechanism as “a snap, a clasp, a hook, and a piece of Velcro” (claim 11)
the second connection mechanism as “a snap, a clasp, a hook, and a piece of Velcro” (claim 12)
“one or more decorative elements” (claim 15); Examiner notes that Applicant discloses that the skirt panel can be one example of such a decorative element.  However, since the skirt panel is recited in claim 1, from which claim 15 depends, then the skirt panel is its own structural element and no additional “one or more decorative elements” are depicted in the Drawings
“wherein the first connection mechanism is adjustable for multiple torso/waist sizes” (claims 17 and 18)

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because its first sentence contains a phrase which can be implied—“[a] women’s one-piece bathing suit…is described”.  Correction is required.  See MPEP § 608.01(b).
The use of the term “Velcro”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be fully capitalized wherever it appears and, SM , or ® following the term (i.e. the first instance of “Velcro” in Para. 19 should recite “VELCRO® (a type of hook-and-loop fastener)”; all further references should either be amended to recite “VELCRO®” or “hook-and-loop fastener”.  Examiner notes that “Velcro” appears in the following paragraphs of the Specification as filed: 19, 20, 22 (twice), 27 (three times), 33, 35 (twice) and 39 (twice). 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,709,177.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited issued patent essentially encompass 
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 17: Applicant recites “a left and a right side” which should be clarified to recite “a left side and a right side”. 
In claim 6, Applicant recites “should strap” which should recite “shoulder strap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-20 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant uses the term “panel” to describe various parts of the overall garment, although the drawings depict what appears to be a continuous piece of material, rendering confusion as to whether Applicant's use of "panel" is intended to mean the same as "portion".  For example, Fig. 1 does not include boundaries between a bodice panel, waistband panels, primary panel, and front panel 
Further regarding claim 1, Applicant recites the limitation “the underwear portion” (lines 12 and 19) which lacks sufficient antecedent basis in the claim.  Correction is required.
Further regarding claim 1, Applicant recites “at least one of a leg opening of the bathing suit garment” (emphasis added).  This reads unclearly, and clarification is required.  For purposes of examination, the limitation is being interpreted as “at least one leg opening of the bathing suit garment”.
Further regarding claim 1, Applicant recites “the waistband panel” (last line).  Since "a plurality of waistband panels" is positively recited in line 3, the reference to "the waistband panel" is indefinite because Applicant does not specify which of the waistband panels to which they are referring.  Correction is required.
Regarding claims 6 and 7 (each of which either directly or indirectly depends from claim 5), Applicant recites “the connection mechanism”.  Since claim 5 positively the at least one connection mechanism” in claims 6 and 7.
Claims 7, 11, 12 and 14 each contain the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook-and-loop fastener and, accordingly, the identification/description is indefinite.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  See MPEP 2173.05(u).
Regarding claim 15, Applicant recites “wherein when the first connection mechanism and second connection mechanism are fully engaged, the first plurality of connection elements and the second plurality of connection elements of the second connection mechanism are disguised with one or more decorative elements”.  This claim is confusing because it appears to only require the structural element of “one or more decorative elements” in the situation wherein the first connection mechanism and second connection mechanism are fully engaged (i.e. if the mechanisms are not fully engaged, are the one or more decorative elements not required to meet the structure of 
Further regarding claim 15, Applicant appears to positively recite “one or more decorative elements”.  In claim 1, from which claim 15 depends, Applicant positively recites “a skirt panel”.  In Para. 41 of the Specification as filed, Applicant states that the skirt panel is a non-exhaustive example of such a decorative element.  Accordingly, when interpreting claim 15 in light of the disclosure, it is unclear whether “one or more decorative elements” is an additional decorative element, or the skirt panel of claim 1 would satisfy the requirement for there being “one or more decorative elements”.  Correction is required.  For purposes of examination, the claim will be interpreted as best as can be understood when applying any prior art.
Regarding claims 17 and 18, Applicant defines the first connection mechanism as being “adjustable”.  The only type of mechanism depicted in the drawings as the first connection mechanism is a zipper, and it is unclear how the zipper is being defined as being "adjustable".  Correction/clarification is required.  For purposes of examination, a zipper's pull tab’s capability to be partially zipped to any location along the total length of the zipper is being interpreted as providing at least some capability of being "adjusted" (wherein the zipper being openable to 25% or 50%, by non-limiting example, would provide at least two types of adjustment of the zipper), when comparing Applicant's claim against any prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-14 and 17-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (USPN 5,561,858) in view of Gootrad (USPN 6,237,152).
Regarding independent claim 1, Poirier discloses a bathing suit garment (Fig. 5; title recites “swimsuit”) comprising: a bodice panel to form a torso for the bathing suit garment (see annotated Figs. 2 & 5 below; Examiner notes that “panel” is being interpreted similarly as “portion”, as best as can be understand based on Applicant's Drawings; see 35 U.S.C. 112(b) rejection section above); a plurality of waistband panels (see annotated Figs. 2 & 5 below); a primary panel (see annotated Figs. 2 & 5 below); a front panel (see annotated Figs. 2 & 5 below); a skirt panel (see annotated Figs. 2 & 5 below); and a second connection mechanism to connect the front panel to the plurality of waistband panels (fasteners #35/37 constitute a second connection mechanism that 

    PNG
    media_image1.png
    874
    868
    media_image1.png
    Greyscale

Gootrad teaches a swimsuit/bathing suit garment (Col. 3, Line 21; Col. 4, Line 14 of Gootrad) that includes a bodice portion that has a first connection mechanism (zipper #12; Fig. 1 of Gootrad) that attaches left and right sides of the bodice portion to one another.
Poirier and Gootrad teach analogous inventions in the field of swimsuits with torso/bodice portions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the 
Regarding claim 3, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the second connection mechanism includes a first plurality of connection elements on an inside of the front panel (Figs. 2 and 6 show a first plurality of fasteners #37 on an inside of the front panel (flap #23)) and a second plurality of connection elements on an outside of the plurality of waistband panels (Figs. 2 and 6 show a second plurality of corresponding fasteners #35 on an outside of the waistband panels (see annotated Fig. 2 above)), and upon connecting the front panel and the plurality of waistband panels via the first plurality of connection elements and the second plurality of connection elements, the plurality of waistband panels are partially covered by the front panel (Fig. 6).

Regarding claim 9, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the crotch is padded (Poirier discloses that the garment is intended to be worn in conjunction with a diaper, wherein the diaper constitutes a type of padding that would exist in the crotch area, inasmuch as Applicant has defined the adjective of "padded" in the claim).
Regarding claim 10, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the crotch has a space for a removable pad (as noted above, since the garment can be worn with a diaper, there is at least some space that is present that would allow the diaper to reside thereon the crotch area; Examiner notes that the phrase “for a removable pad” is a statement of intended use that does not further structurally define the “space” in any patentably distinguishing sense).
Regarding claim 11, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the first connection mechanism is at least one of a zipper, a snap, a clasp, a hook, and a piece of Velcro (as taught by Gootrad and incorporated into Poirier, a zipper is used).
Regarding claim 12, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the second connection mechanism is at least one of a snap, a clasp, a hook, and a piece of Velcro (Col. 5, Lines 38-40 of 
Regarding claim 13, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the first connection mechanism is a zipper (as taught by Gootrad and incorporated into Poirier, a zipper is used).
Regarding claim 14, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the second connection mechanism is Velcro (Col. 5, Lines 38-40 of Poirier disclose VELCRO as an option for fasteners #35/37 (i.e. second connection mechanism)).
Regarding claim 17, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the first connection mechanism is adjustable to provide for multiple torso sizes (see the 35 U.S.C. 112(b) rejections of claims 17/18 above, wherein the operability of a zipper to be at least partially open in various locations along the length of the zipper constitutes at least some degree of adjustability).
Regarding claim 18, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the first connection mechanism is adjustable to provide for multiple waist sizes (see the 35 U.S.C. 112(b) rejections of claims 17/18 above, wherein the operability of a zipper to be at least partially open in various locations along the length of the zipper constitutes at least some degree of adjustability).
Regarding claim 19, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the second connection mechanism is 
Regarding claim 20, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed such that the second connection mechanism is adjustable to provide for multiple abdomen sizes (since hook-and-loop fasteners are disclosed for fasteners #35/37, then the degree of overlap of the hook component and the loop component renders at least some degree of adjustability).
Claims 2 and 15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Poirier in view of Gootrad as applied to claim 1 above, and further in view of Aaron (USPN 4,051,854).
Regarding claim 2, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed to teach all the limitations of claim 1, as set forth above.  Poirier teaches that the second connection mechanism includes a first plurality of connection elements on the front panel (#37) and a second plurality of connection elements on the plurality of waistband panels (#35), but does not teach that the first plurality of connection elements are on an outside of the front panel, or that the second plurality of connection elements are on an inside of the plurality of waistband panels, such that upon connecting the front panel and the plurality of waistband panels via the first plurality of connection elements and the second plurality of connection elements, the front panel is partially covered by the plurality of waistband panels.
Aaron teaches a lower torso garment that includes a front panel #3 and a pair of waistband panels #1/2, wherein the garment includes a two embodiments (first 
Modified Poirier and Aaron teach analogous inventions in the field of lower torso coverage garments.  Absent a showing of criticality with respect to the first plurality of connection elements being on an outside of the front panel and the second plurality of connection elements being on an inside of the plurality of waistband panels, such that upon connecting the front panel and the plurality of waistband panels via the first plurality of connection elements and the second plurality of connection elements, the front panel is partially covered by the plurality of waistband panels (Applicant discloses that the opposite arrangement is also acceptable, wherein the front panel covers portions of the waistband panels upon connection of their respective connection elements to one another; see present application’s current claim 3 and Figs. 1-7), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have rearranged the fasteners #35 and #37 of Poirier’s garment wherein the fasteners #35 are on an inside surface of the waistband panels and wherein the fasteners #37 are on an outside of the front panel, such that upon connecting the front panel and the plurality of waistband panels via the first plurality of connection elements and the second plurality of connection elements, the 
Regarding claim 15, the modified garment of Poirier (i.e. Poirier in view of Gootrad and Aaron, as explained above with respect to claim 2) is disclosed such that when the first connection mechanism and second connection mechanism are fully engaged, the first plurality of connection elements and the second plurality of connection elements of the second connection mechanism are disguised with one or more decorative elements (Poirier discloses that there are decorative elements in the form of a shaped fabric disk #39 which cover the area of the fasteners (see Fig. 1); further, the skirt panel covers the fasteners #35/37, as shown in Fig. 5; see 35 U.S.C. 112(b) rejection of claim 15 above, which addresses the confusion regarding the relationship between the skirt panel and the one or more decorative elements).
Claims 5-7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Poirier in view of Gootrad as applied to claims 1 and 4 above, and further in view of Henderson (USPN 4,538,614).
Regarding claims 5-7, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed to teach all the limitations of claims 1 and 4, as set forth above.  Poirier is silent as to whether their shoulder straps include at least one connection mechanism (claim 5), wherein the connection mechanism of the at least one 
Henderson teaches a garment with shoulder straps, wherein the shoulder straps each include two portions that are attachable to one another over each of the user’s shoulders.  The attachment is accomplished via hook-and-loop fasteners #30/32, as shown in Fig. 1 of Henderson, wherein the adjustability of the degree of overlap allows the garment to be customized to the particular user (Col. 1, Lines 54-56 of Henderson).
Modified Poirier and Henderson teach analogous inventions in the field of garments with shoulder straps.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the overlapping hook-and-loop component shoulder strap structure taught by Henderson into the existing shoulder straps of the garment of Poirier in order to allow the garment to be sized to fit over a range of possible fitting modes for the user, depending on the user's size, as taught by Henderson.  The resulting structure includes at least one connection mechanism in each of the shoulder straps that is made of hook-and-loop fastening components, as required by Applicant’s claims 5-7.
Claim 8, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Poirier in view of Gootrad as applied to claim 1 above, and further in view of Jeffrey (USPN 3,036,574).
Regarding claim 8, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to the bodice panel being strapless.

Modified Poirier and Jeffrey teach analogous inventions in the field of bathing suit garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the existing shoulder straps of Poirier to be removably detached to the bodice panel in order to provide the garment with the capability to be worn by the user as a strapless bathing suit, as taught by Jeffrey (Col. 2, Lines 27-31 of Jeffrey).  Since the resulting straps would be removable from the bodice panel, the bodice panel has capability to be strapless, as required by the claim.
Claim 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Poirier in view of Gootrad as applied to claim 1 above, and further in view of Flick (US 2013/0180024).
Regarding claim 16, the modified garment of Poirier (i.e. Poirier in view of Gootrad, as detailed above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to specifying the fabric that forms the garment, and therefore silent as to whether the bathing suit garment is made of an elastic material to create a compression garment.
Flick teaches a children’s accessible swimsuit that is made of a material composed from lightweight nylon and spandex, or other stretchable synthetic material (Paras. 0013-0014 of Flick).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USPN D927133, USPN D905933, USPN 2857600 and USPN 7260852 all teach swimsuit garments with releasably attachable crotch/front/underwear panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732